 

Case: 3:19-mc-O7777 Doc #: 1 Filed: 01/22/19 1 of 2 Page|D #: 43

/
MEMORANDUM OF UNDERSTANDING

WHEREAS, the United States Distn'ct Court for the Northern Distn'ct of Mississippi (“MSND”)
and the Mississippi Departrnent of Corrections (“MDOC”) have agreed to collaborate on a
program that will allow the Inmate Legal Assistance Program (“ILAP”) of MDOC to digitally
scan pro se prisoner pleadings;

WHEREAS, MSND and MDOC agree to enter into this Memorandum of Understanding setting
forth the responsibilities of each party;

NOW, TI-IEREFORE, it is agreed by and between MSND and MDOC as follows:

I. The scanning program will initially be tested in the ILAP Oftice at the Mississippi
State Penitentiary in Parchman, Mississippi. Once both MDOC and MSND are
satisfied that the scanning program is operating effectively, MDOC, in collaboration
with MSND, will set a schedule for expanding the program to other facilities.

II. MDOC ILAP Oftices will utilize MDOC facilities and devices in the operation of the
scanning program and MDOC will be responsible for the maintenance of such

property

III. Participating ILAP staff will obtain individual PACER accounts through pacer.gov.
'I'his will ensure continual access to the MSND Case Managernent and Electronic
Case Filing system (“CM/ECF”) through future upgrades.

IV. Participating ILAP staff will register for the MSND CM/ECF system and will be
provided with individual accounts. Participating ILAP staff and relevant MDOC staff
will be responsible for maintaining the security of their individual CM/ECF accounts
and ensuring that no other persons have access to such accounts

V. MDOC will notify MSND when a participating ILAP employee leaves their position.
MSND will terminate thc CM/ECF account for the former ILAP employee.

VI. MDOC and MSND will develop a training program for participating ILAP staff on
the limited use of the CM/ECF system for this scanning program Furthermore,
participating ILAP and MDOC staff will abide by the MSND Administrative
Procedures for Electronic Case Filing, attached hereto as Appendix A.

VII. MSND will create an event on the CM/ECF system that will allow participating ILAP
staff to upload the pro se prisoner pleadings onto the MSND CM/ECF system.

VIII. Once the pleadings are uploaded, a notice of electronic filing (“NEF”) will be
automatically generated by the CM/ECF system. This will be the final screen that
appears in the uploading process. The MDOC ILAP employee who is uploading the
document will print the NEF. The printed NEF will be delivered to the inmate and

Case: 3:19-mc-O7777 Doc #: 1 Filed: 01/22/19 2 of 2 Page|D #: 44

will serve as notice that the pleading has been electronically delivered to the MSND.
The NEF will not contain the prisoner’s case number.

IX. MDOC will ensure that only participating ILAP employees and relevant MDOC staff
will have access to the MSND CM/ECF system and that only the individual
registered to a specific CM!ECF account will utilize that account.

X. Once received, MSND staff will tile the pleadings in the appropriate case. From that
point, correspondence from the court will be mailed to the inmate, which will reflect
the inmate’s case number. 'I`his case number is to be used on all future pleadings in
that case.

XI. MSND will continue to mail a physical paper copy of orders along with an
“Acknowledgement of Receipt” to be signed by the inmate. Upon obtaining a
signature from the inmate, MDOC ILAP employees will upload the
acknowledgement of receipt through the scanning program.

XII. MDOC will set forth the policies and procedures to be used by ILAP staff in the
scanning program.

We, the undersigned, have read and agree with this Memorandum of Understanding. Further, we
have reviewed and approve th oposed project.

;W

David Crew

  
  

Clerk of Court
U.S. Distcict Court for the Northern District of Mississippi

simms aaa

Pelicia E. Hall

Commissioner, Mississippi Department of Corrections

By /(_ia?% flood

Gia McLeod
Director ofMDOC Inrnate Legal Assistance Program

